Title: Memorandum to James Monroe, [ca. 20 June 1816]
From: Madison, James
To: Monroe, James


        
          [ca. 20 June 1816]
        
        It is presumed that Dr. Judson is sufficiently respectable to be commended for his benevolent & patriotic views; and to be informed that they will be facilitated by suitable instructions to the port officers. These will be given by the Treasury & Navy Depts. on a communication of this memorandum, by the Secy. of State. If the Secy. of State does not view Dr. J. & his plan in the light here presumed, he will intimate as much, and not proceed as pointed out
        
          J.M.
        
      